     Case 2:14-cr-00308-JAM-DB Document 125 Filed 09/24/20 Page 1 of 4

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENDALL GRANT THRIFT,                             No. 2:14-cr-0308 JAM DB
12                       Movant,
13           v.                                         ORDER
14    UNITED STATES OF AMERICA,
15                       Respondent.
16

17          Movant, a federal prisoner proceeding through counsel, has filed a motion to vacate, set

18   aside, or correct his sentence pursuant to 28 U.S.C. § 2255. Movant contends that his prior

19   assigned defense attorney, Danny D. Brace, Jr., provided ineffective assistance of counsel before

20   Movant’s entry of a guilty plea to five counts stemming from marijuana related offenses. Movant

21   alleges that Mr. Brace “grossly misrepresented the consequences of the plea agreement and gave

22   erroneous advice by promising Mr. Thrift that his Guideline exposure was 70-87 months, when

23   his actual exposure under the plea agreement was 151-188 months.” Mr. Brace is also alleged to

24   have failed to conduct necessary preparation and investigation, to have missed critical filing

25   deadlines, to have failed to establish and maintain communication with Movant, and to have

26   failed to investigate and present exculpatory information in negotiating a plea agreement.

27          Respondent moves for an order finding that, by asserting his ineffective assistance of

28   counsel claim, Movant has waived the attorney-client privilege as to all of his prior defense
                                                       1
     Case 2:14-cr-00308-JAM-DB Document 125 Filed 09/24/20 Page 2 of 4

 1   counsel, to include counsel before Mr. Brace was assigned (John E. Virga, Megan Virga, and

 2   Kevin McKinley). Respondent argues that it needs former defense counsel’s oral and written

 3   communications with Movant in order to properly respond to the petition. Movant has not

 4   responded to the motion.

 5          It is well established that a habeas petitioner severs the attorney-client privilege when the

 6   petitioner files a § 2255 petition asserting ineffective assistance of counsel. Bittaker v. Woodford,

 7   331 F.3d 715, 716-17 (9th Cir. 2003) (“It has long been the rule in the federal courts that, where a

 8   habeas Movant raises a claim of ineffective assistance of counsel, he waives the attorney-client

 9   privilege as to all communications with his allegedly ineffective lawyer.”). However, the

10   privilege is waived only “to the extent necessary to give [Respondent] a fair opportunity to defend

11   against [the claim].” Id. at 720. The Court should impose a waiver “no broader than needed to

12   ensure the fairness of the proceedings before it.” Id. Consequently, discovery attorney-client

13   communications requires a narrowly-drawn protective order. Id. at 720-25.

14          Based on the foregoing, IT IS HEREBY ORDERED that Respondent’s application

15   (ECF No. 123) is GRANTED subject to the following terms:

16          1. The Court finds that Movant, through his motion alleging ineffective assistance of

17   counsel, has waived the attorney-client privilege with respect to prior defense counsel, John E.

18   Virga, Megan Virga, Kevin McKinley, and Danny D. Brace, regarding (1) any and all plea

19   negotiations and/or considerations, including any and all case-related discussions regarding the

20   nature of the charges and the consequences of the plea in Case No. 2:14-cr-00308-JAM; (2)
21   consideration of the plea agreement tendered to the Court on June 3, 2016, in Case No. 2:14-cr-

22   00308-JAM; (3) any communications, strategy, discussions, research, and investigative work

23   product about the potential sentence, sentencing guidelines, or sentencing mitigation related to the

24   charges filed in Case No. 2:14-cr-00308-JAM; and (4) any communications, strategy, discussion,

25   and investigative work product related to trial preparation, witness interviews, impeachment of

26   government witnesses, and motions in limine in Case No. 2:14-cr-00308-JAM.
27          2. The Court orders John E. Virga, Megan Virga, Kevin McKinley, and Danny D. Brace

28   to provide a copy to Respondent of all information in their possession regarding (1) any and all
                                                        2
     Case 2:14-cr-00308-JAM-DB Document 125 Filed 09/24/20 Page 3 of 4

 1   plea negotiations and/or considerations, including any and all case-related discussions regarding

 2   the nature of the charges and the consequences of the plea in Case No. 2:14-cr-00308-JAM; (2)

 3   consideration of the plea agreement tendered to the Court on June 3, 2016, in Case No. 2:14-cr-

 4   00308-JAM; (3) any communications, strategy, discussions, research, and investigative work

 5   product about the potential sentence, sentencing guidelines, or sentencing mitigation related to the

 6   charges filed in Case No. 2:14-cr-00308-JAM; and (4) any communications, strategy, discussion,

 7   and investigative work product related to trial preparation, witness interviews, impeachment of

 8   government witnesses, and motions in limine in Case No. 2:14-cr-00308-JAM to the United

 9   States by October 1, 2020.

10          3. John E. Virga, Megan Virga, Kevin McKinley, and Danny D. Brace shall provide the

11   information subject to the waiver to the United States, including through an interview and/or

12   deposition, and to respond to related written questions presented by the United States by answer

13   in the form of sworn declaration.

14          4. All responsive information provided by John E. Virga, Megan Virga, Kevin McKinley,

15   and Danny D. Brace to the United States shall be to subject to the following protective order:

16                  a.     All privileged communications or materials obtained by the United States

17          from defense counsel for purposes of responding to Movant’s claim of ineffective

18          assistance of counsel shall be deemed confidential.

19                  b.     Until such time as this Court may order otherwise, these communications

20          or materials may be used only by representatives of the United States Attorney’s Office
21          and only for purposes of responding to Movant’s § 2255 motion.

22                  c.     Disclosure of the contents of the communications or materials themselves

23          may not be made to any other persons or agencies, including any other law enforcement or

24          prosecutorial personnel or agencies, without an order from this Court.

25                  d.     The communications and materials may not be used, cited, or relied upon

26          by the government in any habeas corpus or other related proceedings in federal court, or in
27          any future proceedings against Movant, including any possible retrial.

28
                                                       3
     Case 2:14-cr-00308-JAM-DB Document 125 Filed 09/24/20 Page 4 of 4

 1                       e.         This order shall continue in effect after the conclusion of the habeas corpus

 2             proceedings and specifically shall apply in the event of a retrial of all or any portion of

 3             Movant’s criminal case, except that either party maintains the right to request

 4             modification or vacation of this order upon entry of final judgment in this matter.

 5             5. The United States shall file a response to Movant’s § 2255 motion on or before

 6   November 2, 2020.

 7             6. Movant shall file any reply by December 2, 2020.

 8   Dated: September 23, 2020

 9

10

11

12   /DLB7;
     DB/Inbox/Substantive/thri0308.waiver
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                               4
